COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard a/k/a Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

        Appellant, Rich Robins, has filed a motion to extend time to February 8, 2021, to
file a motion for en banc reconsideration. Appellant’s motion is granted and appellant is
ordered to file a motion for en banc reconsideration, if any, no later than February 8, 2021.
       No further extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature:   /s/ Sherry Radack
                      Acting individually      Acting for the Court

Date: January 21, 2021